Appeal from an award made in favor of the Special Fund, the decedent having left no survivor entitled to compensation. Decedent was employed as a cook. It has been found that while engaged in the course of her employment she accidentally struck her abdomen against the comer of a kitchen table, thereby sustaining an injury which required operative treatment. Also that her death after the operation was the natural and unavoidable result of her accidental injury. There is evidence to sustain these findings and the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.